MANNING, J.
The conflict between appellant and Tom Isham, whom he-slew, occurred at night; and no one appears to have been able to explain how it began. They were both negroes, and their quarrel seemed to have grown out of their relations with Keziah, a daughter of Tom, with whom appellant,- defendant in the Circuit Court, had been living in' illicit intercour&e, and whom he had married at a house four or five hundred yards distant from that in which Tom Isham lived, just before the fatal rencontre between the two men took place. Defendant and Keziah were, it seems, on their way from the house where they had been married, to some other place, to which they were going on horseback; and passing along the road by Tom’s house, they stopped at, and Keziah entered it, to get her clothes; and when she came out, after having, perhaps, told her father of the marriage, he came out also, and crossing a fence around his house, “ went in the direction of defendant.” “Words ensued which indicated that a combat was progressing in the dark.” Tom was killed, " being stabbed in the throat by a knife.” A broken rail, also, was found near the spot; but “ the evidence tending to show who used the rail, whether defendant or deceased, was conflicting.”
*107Evidence, on the part of the State, tended to show that two days before that time, deceased had threatened to havé defendant “ arrested for living in adultery with and otherwise maltreating the said Keziah (his daughter), and had insisted on defendant marrying her, and that defendant had said, on one occasion, that he would marry her ®,nd put an end to this ‘ fuss and growling.’ ”
In defense, testimony was offered “ tending to show that the said Tom Isham was, and had been, living in adultery with said Keziah ” (his daughter), “ and was opposed to her marrying defendant,” the purpose being to produce the belief that he was moved by jealousy on account of the marriage.
We think that, under the circumstances, this evidence should have been admitted. The testimony for the State tended to show, on the part of deceased, a natural and just indignation at the disgrace brought by defendant upon his daughter, and a desire that reparation for it should be made by their marriage; which having been effected, the jury might infer that the feelings with which- deceased went to defendant were probably friendly, instead of hostile, and that the conflict, therefore, was brought on by defendant, in pursuance of the threats which, according to the evidence, he had previously made, and to gratify the animosity he had before expressed. The deliberations of the jury in this matter ought to have been made with correct information of all the facts relating to it. As the State’s witnesses had testified that deceased desired and insisted on the marriage, which had taken place, defendant should have been permitted to prove to the contrary, that deceased was opposed to, and exasperated by it, and the reason why, if such was the fact. It was almost immediately after that event, apparently as a consequence of it, and when deceased first heard of it, that the conflict in the dark took place. And it not having been seen by any witness who testified, how it was brought on, all the facts and circumstances connected with and leading up to the rencontre in which Tom was slain, should have been submitted to the jury, for the purpose of enabling them to determine correctly" th6 degree and nature of defendant’s responsibility.
We do not mean to intimate that, if the testimony excluded had been submitted to the jury, they ought to have been influenced by it to bring in a verdict less severe. It is for them alone, upon a consideration of all the evidence, according to the law, to be explained to them by the ■ presiding judge, to determine the degree of defendant’s guilt; and we think the excluded testimony tended to prove facts so bear*108ing upon the transaction and relevant to the case, as to entitle defendant to be allowed to submit it to the jury.
Let the judgment be reversed, and the cause be remanded, and the defendant remain in custody until discharged by due course of law.